Name: Regulation (EEC) No 246/72 of the Commission of 2 February 1972 amending Regulation (EEC) No 1054/68 determining the list of agencies certifying the admissibility to certain tariff headings of certain milk products from third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 76 Official Journal of the European Communities 3.2.72 Official Journal of the European Communities No L 30/ 13 REGULATION (EEC) No 246/72 OF THE COMMISSION of2 February 1972 amending Regulation (EEC) No 1054/68 determining the list of agencies certifying the admissibility to certain tariff headings of certain milk products from third countries Whereas the 'Milchwirtschaftsfonds ' in .Vienna and the 'Osterreichische Hartkase Export-Gesellschaft' in Innsbruck acting together have been recognized by the Austrian Government as agencies authorized to issue certificates for processed cheese falling within subheading No 04.04 D I of the Common Customs Tariff; Whereas these agencies have undertaken to meet the requirements of Article 7 of Regulation (EEC) No 1053/68 ; Whereas the list in the Annex to Regulation (EEC) No 1054/68 should therefore be amended; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Milk and Milk Products ; THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 1 of 27 June 1968 on the common organization of the market in milk and milk products, as last amended by Regulation (EEC) No 1410/71 ,2 and in particular Article 14 (7) thereof ; Whereas Article 1 of Commission Regulation (EEC) No 1053/683 of 23 July 1968 defining the conditions for the admission of certain milk products to certain tariff headings , as last amended by Regulation (EEC) No 2369/71 ,4 provides that the admission of products from third countries to subheading No 04.04 D I of the Common Customs Tariff is subject to the production of a certificate duly authenticated by an issuing body appearing on a list to be determined; whereas that list was determined by Commission Regulation (EEC) No 1054/685 of 23 July 1968 , as last amended by Regulation (EEC) No 1660/71 6 ; Whereas an agency may be included in the list only if it meets the requirements of Article 7 of Regulation (EEC) No 1053/68 ; HAS ADOPTED THIS REGULATION : Article 1 The following shall be substituted for the information concerning Austria in the Annex to Regulation (EEC) No 1054/68 : 1 OJ No L 148 , 28.6.1968, p . 13 . 2 OJ No L 148, 3.7.1971, p. 3 . 3 OJ No L 179, 25.7.1968, p. 17. 4 OJ No L 246, 5.11.1971 , p. 27. 5 OJ No L 179 , 25.7.1968 , p. 25 . c OJ No L 172, 31.7.1971 , p. 16. Official Journal of the European Communities 77 Third countries Tariff heading of products Issuing Agency Designation Location Austria ex 04.04 A I Emmentaler GruyÃ ¨re BergkÃ ¤se Milchwirtschaftsfonds and Ã ¶sterreichische HartkÃ ¤se Export ­ Gesellschaft acting together Vienna Innsbruck 04.04 D I ex 04.04 E I (b ) 2 Tilsit and Austrian Esrom Milchwirtschaftsfonds Vienna Article 2 This Regulation shall enter into force on 16 February 1972 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 February 1972 . For the Commission The President Franco M. MALFATTI